DISMISS and Opinion Filed May 5, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01529-CV

                 IN THE INTEREST OF C.B.P.-B., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-02-12881

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Osborne, and Carlyle
                           Opinion by Justice Whitehill
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated December 13, 2019, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated December 13, 2019, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated April 8, 2020, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, (1) verification of

payment or arrangements to pay for the clerk’s record, or (2) written documentation

that appellant had been found entitled to proceed without payment of costs. We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).


                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE

191529F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.B.P.-B., A              On Appeal from the 256th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-02-12881.
No. 05-19-01529-CV                           Opinion delivered by Justice
                                             Whitehill. Justices Osborne and
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.



Judgment entered May 5, 2020




                                       –3–